IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                                    NO. WR-82,070-01



                 EX PARTE DUSTIN MICHAEL APLAND, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 42,377-B-H-1 IN THE 124TH DISTRICT COURT
                               GREGG COUNTY

        K EASLER, J., filed a dissenting opinion, in which K ELLER, P.J., and H ERVEY,
J., joined.

                                 DISSENTING OPINION

       For the reasons stated in my concurring opinion in Ex parte Knight,1 I would deny

Dustin Apland’s application for a writ of habeas corpus. In Ex parte Townsend, this Court

held that an applicant is unable to attack a cumulation order for the first time in a post-

conviction habeas corpus proceeding.2 By expressly waiving his right to appeal, Apland not

only waived his right to a direct appeal, but waived his ability to seek habeas relief based on



       1
           401 S.W.3d 60, 67 (Tex. Crim. App. 2013) (Keasler, J., concurring).
       2
           137 S.W.3d 79, 81 (Tex. Crim. App. 2004).
                                                                  APLAND DISSENT—2

those claims that could have been asserted on direct appeal. I would accordingly deny the

application.

FILED: December 10, 2014

DO NOT PUBLISH